Citation Nr: 1705278	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  16-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1957 to October 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office.

Review of the record shows that the the Veteran has claimed entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  As RO adjudication of this matter is not complete, it will not be addressed by the Board in the remand below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.

The Veteran seeks a higher rating for his service-connected PTSD.  He was last afforded a VA examination in August 2014.  Since then, he contends that his condition has worsened.  Specifically, in his April 2016 substantive appeal, the Veteran indicated that his PTSD symptoms have become worse and he minimizes his feelings during treatment.  Therefore, an updated VA examination should be conducted to determine the current status of the Veteran's PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, since the appeal is being remanded and there is evidence of ongoing mental health treatment, the claims file should be updated to include any outstanding treatment records (VA treatment records are constructively of record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorizations, please obtain updated records of all VA and non-VA evaluations and treatment the Veteran has received for his PTSD.

2.  After completing the above action, the arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  Based on an examination of the Veteran, review of the record, and any tests or studies indicated, the examiner should note all pertinent symptoms and features of the Veteran's PTSD, and indicate the level of occupational and social impairment produced. 

All opinions must include a complete rationale.

3.  Then readjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

